DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the documents received on 02/24/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutter 
(U.S. 2016/0107408).
In regards to claim 1. Hutter discloses a packaging device (100) for fitting an external package (031/03) with a dividing element (032) and for filling a suchlike divided external package (see at least paragraph 241 and 249) with articles (200), the packaging device  comprising:  a first supply station (400) for external packages (031) that are open on one side (illustrated in at least fig. 14);  a second supply station (1400) for expanded and/or unfolded dividing elements (032 see at least paragraph 277 and 279);  a placement device (see at least paragraph 277, 278, and 279) that places the expanded and/or unfolded dividing element into the supplied external package (see at least paragraph 277, 278 and 282);  at least one holding device (73) that holds and/or stabilizes the expanded and/or unfolded dividing element inside the external package prior to the articles being placed therein (see at least paragraph 223), wherein at least a section of the dividing element is disposed protruding out of the external package (see at least fig. 10, 14, 17 and 18 section with handle at least); and  an article feed station (1000) that places the articles (200) into the divided external package (031), wherein the at least one holding device .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hutter (2016/0107408) in view of Hartness (U.S. 4,300,330)

In regards to claim 2, Hutter further discloses the at least one holding device holds or stabilizes the at least one section of the dividing element protruding out of the external package (see at least fig. 14 element 73 holds the inside of the package by the dividing element also see at least paragraph 223) prior to placement of the articles into the divided external package (see at least fig. 14).
Hutter does not distinctly disclose a holding device which holds or stabilizes the at least on dividing element during placement of the articles into the divided external package.
Hartness teaches a holding device (84) which holds or stabilizes the at least on dividing element during placement of the articles into the divided external package (illustrated in at least fig. 1).
It would have been obvious to one having ordinary skill in the art at the time of effective filing to applying the teachings of Hartness to the device of Hutter such that the holding device is used to stabilize the dividing element during and before placing articles into the package, since as disclosed by 
In regards to claim 3, Hutter further discloses further comprising a transfer device (07) that transfers the external package, fitted with the dividing element, from the placement device to the article feed station (see at least paragraph 222 and 223).
In regards to claim 4. Hutter further discloses wherein the holding device moves with the transfer device (see at least paragraph 222 and 223).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hutter (2016/0107408) in view of Hartness (U.S. 4,300,330) as applied to claims 1-4 above and further  in view of Hartness 673 (U.S. 5,394,673)
In regards to claim 5. The packaging device of claim 4, Hutter does not specifically disclose wherein the article feed station comprises at least one stabilizing device that holds and/or stabilizes the dividing element inside the external package within the article feed station.
Hartness 673 teaches an article feed station (fig. 4) comprising at least one stabilizing device (78) that holds and/or stabilizes the dividing element inside the external package within the article feed station (see at least fig. 4 and col 2 lines 1-14).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Hutter to include the article feed station of Hartness 673 comprising at least on stabilizing device for aiding insertion of article into the package as taught by Hartness 673 in at least col 2 lines 1-14. One would have been motivate to make the combination for better guiding of articles into the dividing structure within the package as taught in at least col 1 lines 5-18 and col 2 lines 1-39.
Hartness 673 further teaches wherein the at least one stabilizing device is an aid for insertion (see at least col 2 lines 1-14) of the articles into the divisions of the external package that are formed by the dividing element.
Response to Arguments
Applicant's arguments filed 02/24/2021 have been fully considered but they are not persuasive. Applicant argues that tool 73 does not hold or stabilize the at least one section of the dividing element protruding out of the external package. Applicant appears to be arguing that the portion of the dividing element protruding out of the external package must be directly held by the holding element. However, the claims states “the at least one holding device holds or stabilizes the at least one section of the dividing element protruding out of the external package. Because the dividing element is a singular structure the holding device holding at any location of the dividing structure will stabilize the structure as a whole. If applicant is intended that the holding device is holding or stabilizing by contact on the portion protruding out of the external package the claim should be narrowed to specifically claim that feature. However as written the holding device must simply hold or stabilize either of which is performed by the prior art since holding any portion of a unitary structure is holding and stabilizing of the structure. The claim needs to be specific of where contact or pressing/gripping occurs between the holding element and the dividing structure.
Applicant’s arguments with respect to claim 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        /NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731